MEMORANDUM *
Marlon Wilson pled no contest in California Superior Court to one count of rape of an unconscious person. He contends that he was denied effective assistance when his counsel advised him that he would be eligible for parole after he had served half his sentence. The California courts rejected his post-conviction requests for relief. The district court dismissed his habeas petition with prejudice after it conducted an evidentiary hearing and found that (1) at the time counsel advised Wilson to accept the plea bargain, he knew that Wilson would be required to serve 80 or 85% of his sentence before he would become eligible for parole, and (2) a preponderance of the evidence failed to show that counsel misadvised Wilson about the time of his parole eligibility. Therefore, the district court found that counsel’s performance did not render Wilson’s plea unknowing or involuntary, and that it was not demonstrably the cause for Wilson’s acceptance of the plea. We cannot conclude that the district court’s findings and conclusions are erroneous, or that the California court’s ruling was contrary to, or an unreasonable application of, clearly established Supreme Court precedent. See 28 U.S.C. § 2254.
We construe the uncertified issues briefed on appeal as a motion to expand the certificate of appealability. See 9th Cir. R. 22-l(e). Upon review of the claims, we conclude that there has been no substantial showing of a denial of a constitutional right, and the motion is denied. See 28 U.S.C. § 2253(c).
AFFIRMED.
Judge KOZINSKI concurs in the judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.